 Case 3:20-cv-00822-HEH Document 25 Filed 02/17/21 Page 1 of 5 PageID# 257




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division

MEDICAL MUTUAL INSURANCE                   )
COMPANY OF NORTH CAROLINA,                 )
                                           )
              Plaintiff,                   )
                                           )
v.                                         )     Civil Action No. 3 :20-cv-822-HEH
                                           )
REBECCA ALEJANDRINO                        )
LITTAUA, M.D., et. al,                     )
                                           )
              Defendants.                  )

                           MEMORANDUM OPINION
            (Granting Defendant Kyung Chun Yeon's Motion to Dismiss)

       The case presently before the Court evolves from a medical malpractice lawsuit

currently pending in the Circuit Court of the City of Petersburg, Virginia. Rebecca

Alejandrino Littaua, M.D. ("Dr. Littaua") and her medical practice, Tri-Cities Infectious

Disease Associates, P.C. ("Tri-Cities") ,are defendants in that case. Dr. Littaua was the

treating physician of Ki Hoon Yeon (the "Decedent"), whose estate is the plaintiff in the

Petersburg case. Medical Mutual Insurance Company of North Carolina ("Med Mutual")

is Dr. Littaua and Tri-Cities' insurance carrier and is seeking a declaratory judgment from

this Court that it has no obligation to provide insurance coverage for the defense of the

case in Petersburg. In seeking a declaratory judgment, Med Mutual contends that Dr.

Littaua modified or altered the Decedent's medical records in violation of the specific

conditions of coverage under the policy at issue. Presently before the Court is Defendant

Kyung Chun Yeon's, the Administrator of the Decedent's Estate, Motion to Dismiss
Case 3:20-cv-00822-HEH Document 25 Filed 02/17/21 Page 2 of 5 PageID# 258
Case 3:20-cv-00822-HEH Document 25 Filed 02/17/21 Page 3 of 5 PageID# 259
Case 3:20-cv-00822-HEH Document 25 Filed 02/17/21 Page 4 of 5 PageID# 260
Case 3:20-cv-00822-HEH Document 25 Filed 02/17/21 Page 5 of 5 PageID# 261
